


Exhibit 10.1
 


AGREEMENT (this “Agreement”) dated as of December 11, 2008, by JER Investors
Trust Finance Company GS, LLC (the “Seller”), JER Investors Trust Inc. (the
“Guarantor”) and Goldman Sachs Mortgage Company (“Buyer”), each a “Party”, and,
collectively, the “Parties”.
 
Reference is made to (i) the Master Repurchase Agreement between Buyer and the
Seller, dated as of September 21, 2006, as amended pursuant to that certain
Omnibus Amendment, dated as of September 28, 2007 (the “Omnibus Amendment”), as
further amended by that certain Waiver and Amendment, dated as of March 27, 2008
(the “Waiver and Amendment”), and as further amended by that certain Second
Omnibus Amendment, dated as of October 16, 2008 (the “Second Omnibus Amendment”)
(as so amended and as may be further amended, supplemented or modified, and
together with all schedules, annexes and exhibits thereto, and all confirmations
exchanged pursuant to the Transactions entered into in connection therewith, the
“Repurchase Agreement”) and (ii) the Guaranty by Guarantor in favor of Buyer,
dated as of September 21, 2006, as amended by the Omnibus Amendment, the Waiver
and Amendment and the Second Omnibus Amendment (as so amended and as may be
further amended, supplemented or modified, the “Guaranty”).  All capitalized
terms not otherwise defined herein have the meaning set forth in the Repurchase
Agreement.
 
NOW, THEREFORE, in consideration of the foregoing, the Parties have agreed as
follows:
 
1.  Satisfaction of Margin Call.  Buyer hereby acknowledges receipt from Seller
of payment in the amount of $2,000,000.00, which payment Buyer accepts in full
satisfaction of the margin call made by Buyer to Seller on December 4, 2008 (the
“Margin Call”), in order to resolve the Margin Deficit in the amount of
$2,205,824.33. Buyer hereby waives any claim that Buyer may have, at law or in
equity, to the unpaid balance of the Margin Call.
 
2.  Additional Payment.  On any Business Day (the “Closing Date”) on or prior to
2:00 p.m. (New York City time) on December 31, 2008 (the “Outside Date”), Seller
shall pay to Buyer $1,500,000.00 (the “Paydown Amount”), which amount shall be
applied to reduce the Repurchase Price under the Repurchase Agreement. In
addition, on the Closing Date, Guarantor shall execute and deliver to Buyer an
unsecured promissory note (the “Note”) in the principal amount of $500,000.00 in
the form attached hereto as Exhibit A to this Agreement.
 
3.  Purchase of Purchased Loans. On the Closing Date (i) Buyer and Seller agree
that the Repurchase Date for all Transactions under the Repurchase Agreement
shall be deemed to occur, (ii) the Repurchase Price (including accrued and
unpaid Price Differential) shall be due and payable by Seller to Buyer, and,
subject to receipt of the Repurchase Price (it being agreed that accrued and
unpaid Price Differential to but excluding the Closing Date shall be paid by
Seller to Buyer by wire transfer in immediately available funds on the Closing
Date and the balance of the Repurchase Price shall be subject to netting as
described below), Buyer shall be obligated to transfer the Purchased Loans to
Seller pursuant to the Repurchase Agreement, (iii) the Seller shall sell and
transfer to Buyer, free and clear of all liens, claims, encumbrances,
obligations, liabilities or any similar interests whatsoever (other than any
liens created under the Repurchase Agreement and the other Transaction
Documents), and Buyer agrees to purchase, the Purchased Loans at a purchase
price equal to the Closeout Purchase Price (as defined below), and (iv) upon
consummation of the transactions described in the foregoing clauses (i), (ii)
and (iii), the Repurchase Agreement, the Guaranty and the other Transaction
Documents shall terminate and

 
1

--------------------------------------------------------------------------------

 

be of no further force or effect.  The transactions contemplated by clauses (i),
(ii) and (iii) of the prior sentence and the termination of the Repurchase
Agreement, the Guaranty and the other Transaction Documents shall be confirmed
by such form of confirmation or trade ticket as Buyer customarily uses.  The
Closeout Purchase Price due from Buyer to Seller shall be netted against the
payment of the aggregate Repurchase Price payable by Seller to Buyer and the
obligation of Buyer to transfer the Purchased Loans to Seller shall be netted
against the obligation of Seller to transfer the Purchased Loans to Buyer.  The
“Closeout Purchase Price” means, with respect to the Transactions, the
Repurchase Price for the Transactions less accrued and unpaid Price Differential
to but excluding the Closing Date.
 
4.  Representations and Warranties.  Each of Seller, the Guarantor and Buyer
represents and warrants that (i) this Agreement has been duly authorized,
executed and delivered, (ii) the transactions contemplated hereby have been duly
authorized by all necessary action, do not violate any agreement, document or
law or regulation or require any consent or filing with any person or entity,
and (iii) this Agreement constitutes the legal, valid, and binding obligations
of such Party, enforceable against such Party in accordance with its
terms.   Seller and Guarantor each acknowledge and agree that the transactions
hereunder constitute “reasonably equivalent value” and “fair consideration” (as
such terms are used in connection with any applicable fraudulent conveyance,
fraudulent transfer or other similar laws) and are made in good faith.
 
5.  Standstill.  From and after the date hereof to the earlier to occur of the
Closing Date and the Outside Date (the “Standstill Period”), except as provided
herein, Buyer shall and hereby agrees that (i) any margin call or maintenance
rights of Buyer under the Repurchase Agreement, the Guaranty or applicable law
and (ii) any financial covenants of Seller or Guarantor under the Repurchase
Agreement and the Guaranty, shall, in each case, be suspended.  Notwithstanding
the foregoing, this Agreement and the Standstill Period shall immediately
terminate, and all obligations of the parties under this Agreement shall
immediately terminate upon the occurrence of any of the following events: (a)
breach by the Seller or the Guarantor of its obligations under this Agreement,
(b) the incurrence of additional indebtedness by the Seller, the Guarantor or
any of their respective subsidiaries (except that (y) Seller and Guarantor shall
be permitted to incur ordinary course trade payables and (z) Guarantor shall be
permitted to declare, in December 2008, and pay, in January 2009, cash dividends
in an amount not to exceed Six Million Dollars ($6,000,000)), (c) Seller or
Guarantor shall agree or seek to amend, restate, supplement or otherwise modify
the terms of any documents governing any indebtedness of Seller, Guarantor or
any of their respective  subsidiaries without offering the same terms and
conditions to Buyer (except that Guarantor shall be permitted to enter into an
amendment of its guaranty of the JPM MRA (as defined below) and a subsidiary of
Guarantor shall be permitted to enter into an amendment to the JPM MRA, in each
case, containing substantially the same terms (and no additional material terms)
provided by Seller to Buyer, and approved by Buyer, prior to the date hereof,
(d) the commencement of any bankruptcy, insolvency, receivership or other
similar proceedings (whether voluntary or involuntary) in respect of the Seller
or the Guarantor, (e) Seller or Guarantor shall make any equity distribution
payments (other than as set forth in clause (b) this Section 5), (f) Seller or
Guarantor shall, directly or indirectly, make any payments in connection with
any “Margin Deficit”, as such term defined in that certain Master Repurchase
Agreement, dated as of September 12, 2008, by and between J.P. Morgan Securities
Inc. and JERIT Finance CO JPM, LLC (the “JPM MRA”) (excluding a repayment, in an
amount not to exceed Three Million Dollars ($3,000,000), with respect to the JPM
MRA), unless a

 
2

--------------------------------------------------------------------------------

 

proportionate payment of the Repurchase Price is repaid concurrently with such
payment or (g) any Purchased Loan shall become a Defaulted Loan.
 
6.  Releases.  The Parties agree that, on the Closing Date, the termination of
the Transactions, the Repurchase Agreement and the Guaranty pursuant to this
Agreement and the sale of the Purchased Loans and delivery by Seller to Buyer of
a duly executed Note in accordance with this Agreement shall be full and final
settlement of all claims whatsoever under the Repurchase Agreement, the Guaranty
and the other Transaction Documents (i) which may be made by the Seller or the
Guarantor against Buyer arising out of, or in connection with, the Transactions,
the Repurchase Agreement, the Guaranty and the other Transaction Documents and
(ii) which may be made by Buyer against the Seller or the Guarantor arising out
of, or in connection with the Transactions, the Repurchase Agreement, the
Guaranty and the other Transaction Documents.  Upon Buyer’s timely receipt of
the Paydown Amount and the Note on the Closing Date and the consummation of the
sale of the Purchased Loans by Seller to Buyer, each of the Seller and the
Guarantor agree to release and forever discharge Buyer and its present and
future subsidiaries, affiliates, directors, officers, managers and agents, from
any and all claims and liabilities of every nature and description, which then
or thereafter exist, arising out of, or connected or relating to, the
Transactions, the Repurchase Agreement, the Guaranty or the other Transaction
Documents, and Buyer agrees to simultaneously release and forever discharge
Seller and the Guarantor and their respective present and future subsidiaries,
affiliates, directors, officers, managers and agents, from any and all claims
and liabilities of every nature and description, which now or hereafter exist,
arising out of, or connected or relating to, the Transactions, the Repurchase
Agreement, the Guaranty or the other Transaction Documents; provided, however,
that nothing in this Agreement or these releases shall be deemed to release any
obligation of Buyer,  the Seller or the Guarantor, as the case may be, arising
under this Agreement or the transactions contemplated hereunder, including but
not limited to the Guarantor’s obligations under the Note. In connection with
the releases granted herein, each of the Parties hereby waive all rights
conferred by the provisions of California Civil Code Section 1542 and/or any
similar state or federal law.  California Civil Code Section 1542 provides as
follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
 
The Parties understand and acknowledge the significance and consequence of their
waiver of Section 1542 of the California Civil Code, as well as any other
federal or state statute or common law principle of similar effect, and
acknowledge that this waiver is a material inducement to and consideration for
each other Party’s execution of this Agreement.


7.  Safe Harbor Rights.  Seller and the Guarantor acknowledge and agree that (i)
this Agreement and the Repurchase Agreement constitute a “repurchase agreement”
within the meaning of section 101(47) of the United States Bankruptcy Code (the
“Code”), and a “securities contract” within the meaning of section 741(7) of the
Code, (ii) the exercise by Buyer of rights hereunder and as set forth in the
Repurchase Agreement are rights described in and protected by sections
362(b)(6), 362(b)(7), 362(b)(27), 555, 559 and 561 of the Code, (iii) Buyer is
entitled to all

 
3

--------------------------------------------------------------------------------

 

rights and protections applicable to “repurchase agreements” and “securities
contracts” under the Code, including, without limitation, the rights and
protections described in the Code sections referenced in (ii) of this Section 7,
the rights and protections afforded under sections 546(e), 546(f), 546(j),
548(d)(2)(B), 548(d)(2)(C) of the Code, and the rights and protections
applicable to setoffs or netting described in sections 362(b)(6), 362(b)(7),
555, 559 and 561 of the Code.


8.  No Waiver of Rights or Remedies.  The Parties agree that other than as
expressly set forth herein, nothing in this Agreement or the performance by the
Parties of their respective obligations hereunder constitutes or shall be deemed
to constitute a waiver of Buyer’s rights, powers or privileges and/or remedies
under the terms of the Repurchase Agreement, the Guaranty, the other Transaction
Documents, the Note or applicable law, all of which are hereby reserved,
including without limitation, (i) any rights or remedies in connection with any
bankruptcy, insolvency, receivership or other similar proceedings (whether
voluntary or involuntary) in respect of the Seller or the Guarantor (to which
this Agreement shall not apply), and (ii) any rights to set-off, recoup, net or
exercise similar rights whether or not in connection with any bankruptcy,
insolvency, receivership or other similar proceedings (whether voluntary or
involuntary).  In consideration of the suspension of certain rights of Buyer and
certain obligations of Seller and Guarantor under the Repurchase Agreement, the
Guaranty and applicable law pursuant to this Agreement, the Seller and the
Guarantor each agree not to pursue, and expressly waive, any claims or remedies
that may arise under the Repurchase Agreement or the Guaranty (or otherwise)
based on such suspension of certain rights of Buyer and certain obligations of
Seller and Guarantor under the Repurchase Agreement or the Guaranty and agree
that such suspension shall not constitute a waiver or forbearance (except as
otherwise provided herein) of any rights or remedies Buyer may have.  This
Agreement is not intended to be, and shall not be deemed or construed to be, a
cure, satisfaction, reinstatement, novation, waiver or release of the Repurchase
Agreement, the Guaranty or any other Transaction Document, the obligations
thereunder, or of any prior, existing and/or future defaults or events of
default thereunder, except to the extent expressly set forth herein and subject
to, with respect to Seller and Guarantor, satisfaction of their obligations set
forth herein.  Seller and Guarantor agree that, except as otherwise expressly
set forth herein, the Repurchase Agreement, the Guaranty and the other
Transaction Documents are and shall continue to be in full force and effect and
shall be legal, valid and binding agreements of the Seller and the Guarantor, as
the case may be, enforceable in accordance with their respective terms.


9.  Miscellaneous.  This Agreement embodies the entire agreement and
understanding of the Parties with respect to the subject matter of this
Agreement, and supersedes all prior or contemporaneous agreements or
understandings, whether written or oral, between or among the Parties with
respect to that subject matter.  This Agreement may be amended, and the terms
hereof may be waived, only by a written instrument signed by each of the
Parties, or, in the case of a waiver, by the Party waiving compliance.  Any
acceptance by Buyer or its affiliates of performance from, or performance by
Buyer or its affiliates to, the Seller under any agreement, including this
agreement, between Buyer or any of its affiliates and the Seller or any of its
affiliates or otherwise (including without limitation the rollover of, or entry
into, any transactions under, or amendments, supplements or modifications to,
any agreement or otherwise), or any temporary suspension of certain rights that
Buyer or any of its affiliates may have, shall not constitute a waiver or
forbearance of any rights or remedies Buyer or its affiliates may have.

 
4

--------------------------------------------------------------------------------

 

This Agreement may be executed in counterparts, each of which shall be deemed an
original, and all of which together shall constitute one and the same
instrument.  This Agreement may be executed and delivered by facsimile or
PDF.  Any facsimile or PDF signatures shall have the same legal effect as manual
signatures.  The Seller and the Guarantor shall not have any right to transfer
or delegate (whether by way of security or otherwise) this Agreement or any
right, title, interest, power, privilege, remedy, obligation or duty in, to or
under this Agreement, in whole or in part, without the prior written consent of
Buyer.  Buyer may transfer or delegate (whether by way of security or otherwise)
this Agreement or any right, title, interest, power, privilege, remedy,
obligation or duty in, to or under this Agreement, in whole or in part, to an
affiliate of Buyer or any entity sponsored or organized by, or on behalf of or
for the benefit of, Buyer without the consent of the Seller or the Guarantor.
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York (without reference to its conflicts of laws principles)
and the Parties agree to submit to the non-exclusive jurisdiction of the federal
and state courts in the borough of Manhattan in New York, New York in relation
to any dispute arising out of or in connection with this Agreement.
 
[SIGNATURES COMMENCE ON NEXT PAGE]

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.
 

 
GOLDMAN SACH MORTGAGE COMPANY,
a New York limited partnership
         
By:
Goldman Sachs Real Estate Funding Corp.,
its general partner
           
By:
/s/ Mark Buono
       
Name:
  Mark Buono        
Title:
                 
JER INVESTORS TRUST FINANCE COMPANY GS, LLC,
a Delaware limited liability company
         
By:
/s/ Mark S. Weiss
     
Name:
Mark S. Weiss
     
Title:
President
               
JER INVESTORS TRUST INC.,
a Maryland corporation
         
By:
/s/ Mark S. Weiss
     
Name:
Mark S. Weiss
     
Title:
President
     




 
 

--------------------------------------------------------------------------------

 

Exhibit A


PROMISSORY NOTE
JER Investors Trust Inc.


$500,000.00
New York, New York
 
December __, 2008
   

FOR VALUE RECEIVED, the undersigned JER INVESTORS TRUST INC., a Maryland
corporation (the “Maker”), promises to pay to GOLDMAN SACHS MORTGAGE COMPANY, a
New York limited partnership, and its successors and registered assigns (the
holder of this Note from time to time, or any portion hereof, is hereinafter
referred to as the “Holder”) or to such other account pursuant to such other
wiring instruction as the Holder may from time to time designate in writing, the
original principal amount of FIVE HUNDRED THOUSAND AND No/100 DOLLARS
($500,000.00) (the “Principal Amount”).
 
The principal sum evidenced by this note (this “Note”) shall be due and on
February 27, 2009 (the “Maturity Date”). This Note shall bear no interest from
the date hereof to the Maturity Date. From and after the Maturity Date, if the
Principal Amount of this Note is not repaid in full, default interest shall
accrue on the Principal Amount at an annual interest rate equal to the Prime
Rate (as defined below) plus 2.0%, which interest shall accrue on a daily basis
until the Principal Amount and such accrued default interest is paid in full.
“Prime Rate” shall mean the “prime rate” published in the “Money Rates” section
of The Wall Street Journal.  If The Wall Street Journal ceases to publish the
“prime rate,” then Holder shall select an equivalent publication that publishes
such “prime rate,” and if such “prime rate” is no longer generally published or
is limited, regulated or administered by a governmental or quasi-governmental
body, then Holder shall reasonably select a comparable interest rate index.
 
With respect to the amounts due and payable pursuant to this Note, the Maker
waives demand, presentment and notice.
 
This Note may not be assigned in whole or in part by the Maker.  The Holder
shall have the right from time to time at its discretion to assign this Note, in
whole or in part.
 
The Holder shall not by any act, delay, omission or otherwise be deemed to have
amended, modified, supplemented, waived, extended, discharged or terminated any
of its rights or remedies, except by an amendment, modification, supplement,
waiver, extension, discharge or termination in writing and signed by the
appropriate parties.  All rights and remedies of the Holder under the terms of
this Note and applicable statutes or rules of law shall be cumulative, and may
be exercised successively or concurrently.  The Maker agrees that there are no
defenses, equities or setoffs with respect to the obligations set forth herein.
 
Wherever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent

 
 

--------------------------------------------------------------------------------

 

of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Note.
 
This Note shall be governed by, and construed in accordance with, the laws of
the State of New York.
 
ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST THE HOLDER OR THE MAKER ARISING OUT
OF OR RELATING TO THIS NOTE SHALL BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN
NEW YORK, NEW YORK.  THE MAKER, AND BY ACCEPTANCE OF THIS NOTE, THE HOLDER,
HEREBY (i) IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT
ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM, AND (ii) IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY
SUIT, ACTION OR PROCEEDING.
 
THE MAKER AND, BY ACCEPTANCE HEREOF, THE HOLDER, TO THE FULLEST EXTENT THAT EACH
MAY LAWFULLY DO SO, WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING (INCLUDING,
WITHOUT LIMITATION, ANY TORT ACTION), BROUGHT BY EITHER PARTY HERETO WITH
RESPECT TO THIS NOTE.


[Signature page follows]

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Maker has caused this Note to be executed as of the day
and year first above written.
 

 
  MAKER:
     
 JER INVESTORS TRUST INC.,
 a Maryland corporation
         
By:
       
Name:
     
Title:
 










